In an action to recover damages for personal injuries, the defendant Jewish Hospital and Medical Center appeals from so much of an order of the Supreme Court, Kings County (Morton, J.), dated January 27, 1986, as denied stated portions of its motions, inter alia, to strike portions of the plaintiff’s bill of particu*474lars, to furnish authorizations in "proper” form, and to impose sanctions for the plaintiffs alleged failure to comply with prior discovery demands.
Ordered that the order is affirmed insofar as appealed from, with costs.
We find that the court did not abuse its discretion in declining to strike certain portions of the plaintiffs response to the appellant’s demand for a bill of particulars. Our review of the record discloses that the plaintiffs answer to item No. 3 sets forth a "general statement of the acts or omissions constituting the negligence” claimed and, is therefore, a proper response (see, Abrams v Long Is. Jewish-Hillside Med. Center, 84 AD2d 554, 555; CPLR 3043 [a] [3]; Cirelli v Victory Mem. Hosp., 45 AD2d 856).
We have reviewed the appellant’s remaining contention and find it to be without merit. Mangano, J. P., Bracken, Niehoff, Kooper and Spatt, JJ., concur.